Citation Nr: 0916574	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death on the basis of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from 
January 1952 to April 1957.  He was born in 1934.  The 
Veteran died in August 2001.

During his lifetime, service connection was in effect for 
disabilities associated with injuries suffered in August 1956 
which include traumatic amputation involving one arm.  

At the time of his death, service connection was in effect as 
follows: below the left elbow amputation, with satisfactory 
stump, rated as 70 percent disabling from May 1, 1957; status 
post right shoulder rotator cuff tear with impingement 
syndrome and post operative right acromioplasty, rated as 30 
percent from August 29, 1996; as 100 percent from January 15, 
1997; and as 30 percent from August 11, 1997; and shell 
fragment wound residuals involving Muscle Groups I and V, 
left shoulder and arm, rated as 20 percent disabling from May 
1, 1957.  The combined schedular rating has been at a minimum 
of 80 percent from May 1957, and a minimum of 90 percent from 
August 1996.  The Veteran was in receipt of special monthly 
compensation on account of anatomical loss of one hand from 
1957; and a 100 percent based on total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from January 15, 1997.

The appellant, who is the Veteran's surviving spouse, has 
been found to be entitled to Dependents' Educational 
Assistance benefits. 

In a decision in July 2006, the Board denied entitlement to 
Dependency and Indemnity (DIC) benefits pursuant to 38 
U.S.C.A. § 1318.  The Board remanded the then remaining two 
appellate issues for medical opinions.   

In June 2008, the Board denied entitlement to service 
connection for the cause of the Veteran's death and remanded 
the remaining appellate issue for further specific 
development to include medical expert opinions after which a 
SSOC was issued in December 2008.  The written assessment by 
the medical expert is now of record, and copies have been 
provided for the appellant and her representative.  Her 
representative provided a written argument in the case, dated 
March 6, 2009.


FINDINGS OF FACT

The Veteran's death was not the result of carelessness, 
negligence, lack of proper skill, error or judgment or 
similar instance of fault on the part of the VA in furnishing 
medical treatment; it does not represent an event that was 
not reasonably foreseeable; and it was not attributable to 
the VA's failure to diagnose, treat and/or monitor when the 
VA provided treatment.   


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for the cause of the Veterans' death have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358, 3.361 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The appellant filed her claim for benefit soon after his 
death in August 2001.  Since then, extensive clinical 
records, now encompassing multiple volumes, have been 
attached to the claims file.  SOC and SSOCs were issued and 
the requirements to support the claim were discussed at 
length in writing and orally.  The Board remanded the case 
for specific opinions, at which time the criteria for all 
benefits were again reiterated.  In the aggregate, the Board 
finds that the RO has satisfied the duty to notify and assist 
under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has submitted additional 
data, and has indicated that she has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in.  Vazquez-Flores v. Peake, 22. 
Vet. App. 37 (2008).

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the appellant, and, given the 
nature of the conclusion herein, any presumption of error as 
to VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such another remand 
with regard to issue #1 alone would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

II.  Criteria

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability (or death) and that the proximate cause 
of the disability (or death) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability (or death) was an event which was not reasonably 
foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151. 

The Veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  See 38 C.F.R. § 
3.358(b)(1). Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized. See 38 
C.F.R. § 3.358(b)(2).

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the Veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.   See 3.361(d)(2)).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability. 38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the Veteran, or, in appropriate cases, the Veteran's 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Significantly, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  For claims filed on or after October 1, 
1997, the claims must be decided under the amended 
regulations.  Here, the Veteran's claim for benefits under 38 
U.S.C.A. § 1151 were filed after the revisions and, thus, 
such claims must be decided under the post-October 1, 1997, 
version of 38 U.S.C.A. § 1151.  VAOPGCPREC 40-97.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
Veteran had any disorder that was related to his period of 
active service. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

It appears that most and probably all of the Veteran's 
terminal VA clinical records are in the file, and they 
encompass multiple folders.

In sum, the Veteran was admitted to VA hospitalization for 
treatment of cardiovascular problems in January 2001 to 
include a right carotid endarterectomy.  In April 2001, he 
was hospitalized for carotid stenosis and underwent a left 
carotid endarterectomy.  He was noted to have a history of 
coronary artery disease and myocardial infarction.  Some 
clinical records and memoranda in the file refer to problems 
encountered during his care and exchanges between physicians 
and other staff and family as to concerns in that regard.

In June 2001, he was diagnosed with esophageal cancer.  He 
thereafter received hospice care and died on August [redacted], 2001.  
The death certificate showed the cause of death as esophageal 
cancer, said to be of 3 months duration.
 
The theories upon which the appellant and others have pursued 
the claim relate to (a) whether he was entitled to benefits 
based on a total permanent rating for a requisite period of 
time (1318); (b) whether his service-connected disabilities 
impacted on his death to include his ability to receive 
treatment; and finally, (c) whether his care during his 
terminal period by VA was appropriate or negligent under 
various bases (1151).  The theories encompassed under (a) and 
(b) were addressed in the 2006 and 2008 Board's denial 
decisions, respectively.   

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

At the time of both the 2006 and 2008 remands, the Board 
found that additional development to include medical opinions 
would be of probable benefit and the case was remanded 
therefor.  Those opinions are now in the file.

Large volumes of clinical material are associated with the 
claims file.  All of these were reviewed at the time of the 
expert medical opinions, the first of which was dated in May 
2007 in which the physician identified all pertinent clinical 
notations in considerable detail.  He opined, in pertinent 
part, that:

The Veteran's service-connected 
disabilities did not have any impact on 
the Veteran's terminal illness and 
treatment or otherwise render him less 
able to withstand the rigors thereof.

In this case, and as discussed at length in prior decisions, 
the Board recognizes that the Veteran has long experienced 
significant impairment as a result of his multiple service-
connected disabilities.  This is apparent from the 
recitations above.  Nonetheless, the issue is not the nature 
of his impairment, but whether it has any association between 
the service-connected disabilities and the cause of his 
death.  Again, the Board is mindful of the concerns of his 
family, and notes the rapidity with which he was diagnosed 
and died.  Nonetheless, the Board is not permitted to render 
medical judgments on its own initiative, and thus, the case 
was returned for a specific opinion in that regard which is 
now of record.  That medical opinion in this case is quite 
unequivocal, and there is no credible medical opinion to the 
contrary, namely that the service connected disabilities did 
not cause or otherwise contribute to or hasten or otherwise 
impact his death.  As stated in an earlier Board decision, in 
this regard, a reasonable doubt is not raised to be resolved 
in the appellant's favor.  

In this case, it is collaterally argued that the Veteran was 
treated with neglect by VA; that his cancer was ignored and 
entirely misdiagnosed, and then not properly diagnosed and/or 
treated until it was too late.  

A letter is of record from DW, apparently the Veteran's 
daughter.  She argues that he had been choking all along, a 
sign of his cancer, and that this was ignored by VA.  She 
further indicated that throughout his final care, had the 
right testing been done by VA, it would have been found to be 
cancer which could have then been treated.  She also stated 
that eventually her mother had taken the Veteran to a private 
hospital where they addressed the symptoms and found the 
cancer.  

Large volumes of clinical material are associated with the 
claims file.  All of these were reviewed at the time of the 
initial expert medical opinion, dated in May 2007 in which 
the physician identified all pertinent clinical notations in 
considerable detail.  He rendered the opinion cited above 
with regard to service connection on bases other than 1151.  
He also opined that any VA treatment did not result in 
additional disability; that treatment did not result in 
additional disability; and that the diagnosis of the terminal 
condition was made in a timely manner and the medical 
management was appropriate for the condition under the 
circumstances.  

However, the examiner specifically noted the dates of 
staging, diagnoses, etc.  He opined that some issues 
including a pivotal one with regard to an earlier staging and 
final care were beyond his expertise; that he questioned the 
timeliness and terminal treatment decisions as a result 
thereof; and recommended that a surgeon and/or oncologist's 
opinion be secured.  

Accordingly, in June 2008, the Board remanded the case for 
such an overall evaluation and expert medical opinion.  

In a detailed report in October 2008, in essence, the 
physician reported having reviewed all 8 volumes of the 
evidence.  The specific details of his care over the time 
frame covered in those records was particularly delineated.  
He noted that the Veteran had been diagnosed with squamous 
cell carcinoma of the midthoracic esophagus in May 2001, and 
died on August [redacted], 2001.  He was 67 years old at the time of 
death and had a long history of alcoholism, cigarette abuse, 
severe vascular disease, myocardial infarction and need for 
carotid endarterecomy.  He further noted that:

As nearly as I can determine, he 
complained of difficulty swallowing 
starting in January 2001, although no 
medical notes documented this.  He was 
followed at Walla Walla VA Medical Center 
and eventually because of the dysphagia 
was referred for a CT scan of the chest 
with barium swallow on May 8, 2001.  This 
demonstrated a mass in the midesophagus.  
CT scan of the abdomen was carried (out) 
about two weeks later.

He was referred to Portland VA Medical 
Center for an opinion, by Dr. (named) in 
Radiation Oncology and also by Dr. (D) in 
Thoracic Surgery.  He was felt not to be 
a candidate really for radiation therapy 
initially and did have a diverting 
feeding tube.  He had lost weight from 
approximately 170 in December or January 
to 143 at the time of this referral.  Dr. 
D's  note commented that the disease was 
widespread, invading other structures, 
when he was evaluated in May and he was 
not considered to be a surgical 
candidate.

He was complaining of left upper quadrant 
pain in January 1997 after shoulder 
surgery, but nothing was mentioned about 
difficulty swallowing at that time.  The 
pain was not explained by the physician, 
so it was considered to be puzzling at 
that time.

The patient has been denied any benefit 
for service connection [Board decision in 
June 2008] for his esophageal carcinoma.  
I think this is a reasonable opinion 
since his service connection dealt with 
orthopedic problems.

Another claim was made that the diagnosis 
was delayed and prevented his being cured 
of the tumor.  This type of cancer must 
have been present for at least months to 
years prior to his diagnosis  The 
invasion described by Dr. D would imply 
that the cancer had already been invasive 
even at the time when the patient's first 
symptoms appeared in January 2001.

Therapy of these tumors is most difficult 
particularly in a man with many 
coexisting illnesses.  It is very 
doubtful that surgery or any other 
procedures would have cured his disease 
even had it been diagnosed at the time of 
the first symptoms of dysphagia, which 
were stated to be in January of 2001.  
Certainly, an earlier diagnosis by a few 
months would not have made any difference 
in his outcome.

In summary, I do not think that there was 
an excessive delay in diagnosing his 
cancer of the esophagus.
 
As noted above, an opinion is now of record from a medical 
expert as to the potential for the appellant's 1151 claim.  
And as noted above, from VA's approach to the care of the 
Veteran, the examiner did not conclude that the Veteran had 
additional disability as a result of VA treatment or that 
there was any instance of fault as identified in the above 
cited statute.  The Board finds this opinion to be of high 
probative value.  Additionally, the VA examiner was aware of 
the requisite elements to address for this type of issue, and 
he thoroughly discussed the facts and medical principles, 
both in general and in particular to the Veteran.  Given the 
high degree of probative value accorded, the VA opinion 
outweighs the other evidence of record, including the 
appellant and her family's lay statements.  As such, a 
reasonable doubt is not raised to be resolved in the 
appellant's favor.  The appeal is denied.

ORDER

Service connection for the cause of the Veteran's death on 
the basis of 38 U.S.C.A. § 1151 is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


